

Exhibit A


WARRANT


VOID AFTER 5:00 P.M., EASTERN TIME, ON JANUARY 15, 2013, OR IF NOT A BUSINESS
DAY, AS DEFINED HEREIN, AT 5:00 P.M., EASTERN TIME ON THE NEXT BUSINESS DAY.


WARRANT TO PURCHASE 131,558 SHARES OF COMMON STOCK OF
 
THEATER XTREME ENTERTAINMENT GROUP, INC.
 
NO. W-
   January 15, 2008



TRANSFER RESTRICTED - - SEE SECTION 6.02


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by Theater Xtreme Entertainment Group, Inc., a Florida
corporation (the “Company”), and intending to be legally bound hereby, the
Company hereby grants to, and its registered, permitted assigns (collectively,
the “Warrantholder”), subject to the terms and conditions hereof, the right and
option to purchase One Hundred Thirty One Thousand Five Hundred Fifty Eight
(131,558) fully-paid and nonassessable shares of the Company’s common stock, par
value ($.001) per share (the “Common Stock”).


ARTICLE I
 
Section 1.01. Definition of Terms.  As used in this Warrant, the following
capitalized terms shall have the following respective meanings:
 
(a) Business Day:  A day other than a Saturday, Sunday or other day on which
banks in the State of Delaware are authorized by law to remain closed.
 
(b) Common Stock Equivalents:  Securities that are convertible into or
exercisable or exchangeable for shares of Common Stock or of which Common Stock
is a part.
 
(c) Exercise Price Per Share:  Fifty Cents ($0.50), subject to adjustment as
provided in Article III hereof.
 
(d) Securities Act:  The Securities Act of 1933, as amended.
 
(e) Warrant:  This warrant, and all other warrants that may be issued in its
place or in exchange or satisfaction therefor, including without limitation, any
issued pursuant to Section 2.02(c) hereof.
 
(f) Warrant Expiration Date:  5:00 P.M., Eastern time, on January 15, 2013 or,
if such day is not a Business Day, the next day which is a Business Day.
 
 
 

--------------------------------------------------------------------------------

 
(g) Warrantholder:  The person(s) or entity(ies) to whom this Warrant is
originally issued, or any successor in interest thereto, or any assignee or
transferee thereof, in whose name this Warrant is registered upon the Warrant
Register or other books maintained by the Company for that purpose.
 
ARTICLE II
 
Duration and Exercise of Warrant


Section 2.01. Duration of Warrant.  Subject to the terms contained herein, this
Warrant may be exercised from time to time, on or before the Warrant Expiration
Date.  If this Warrant is not exercised in full on or before the Warrant
Expiration Date, it shall become void to the extent not exercised, and all
unexercised rights hereunder shall thereupon cease.
 
Section 2.02. Exercise of Warrant.  (a) The Warrantholder may exercise this
Warrant, in whole or in part by presentation and surrender of this Warrant to
the Company at its corporate office at 250 Corporate Boulevard, Suite E, Newark,
DE 19702, with the Subscription Form annexed hereto duly executed and
accompanied by payment (by certified or official bank check payable to the order
of the Company) of the Exercise Price Per Share for each share to be purchased
pursuant to such Subscription Form.
 
(b) Upon the Company's receipt of this Warrant with the Subscription Form duly
executed and accompanied by payment of the Exercise Price Per Share for each
share to be purchased pursuant to such Subscription Form as set forth in
subsection (a) of this Section 2.02, the Company shall promptly cause to be
issued certificates for the total number of whole shares of Common Stock which
constitute the number of shares for which this Warrant is being exercised
(adjusted to reflect the effect of the antidilution provisions contained in
Article III hereof, if any, and as provided in Section 4.04 hereof) in such
denominations as have been requested on the Subscription Form, and the Company
shall thereupon cause such certificates to be delivered to the Warrantholder
promptly.
 
(c) In case the Warrantholder shall exercise this Warrant with respect to fewer
than all of the shares which may be purchased under this Warrant, the Company
shall promptly execute a new warrant in the form of this Warrant for the balance
of such shares and promptly deliver such new warrant to the Warrantholder.
 
(d) The Company shall pay any and all documentary, stamp, transfer or other
transactional taxes attributable to the issuance of this Warrant or any shares
issuable upon exercise of this Warrant.  The Company shall not, however, be
required to pay any tax imposed on income or gross receipts of the Warrantholder
or any tax which may be payable by the Warrantholder in respect of any transfer
involved in the issuance or delivery of this Warrant in a name other than that
of the Warrantholder at the time of surrender and, until the payment of such
tax, shall not be required to issue any such securities.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III
 
Adjustment of Shares of Common Stock
Purchasable and of Exercise Price


The Exercise Price Per Share and the number and kind of shares of capital stock
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time upon the happening of certain events as provided in this Article III.


Section 3.01. Adjustments. (a) If at any time prior to the exercise of this
Warrant in full, the Company shall (i) pay a dividend or make a distribution on
its shares of Common Stock in either case in shares of Common Stock or other
securities of the Company; (ii) subdivide, reclassify or recapitalize its
outstanding Common Stock into a greater number of shares; (iii) combine,
reclassify or recapitalize its outstanding Common Stock into a smaller number of
shares; or (iv) issue by reclassification of its Common Stock any shares of
capital stock of the Company, then the Exercise Price Per Share in effect at the
time of the record date of such dividend, distribution, subdivision,
combination, reclassification or recapitalization, and the aggregate number and
kind of securities purchasable hereunder shall be equitably adjusted to the
extent (if any) necessary so that the Warrantholder shall be entitled to
receive, upon exercise of this Warrant, the aggregate number and kind of
securities which, if this Warrant had been exercised in full immediately prior
to the time of such dividend, distribution, subdivision, combination,
reclassification, or recapitalization such Warrantholder would have owned upon
such exercise(s) and been entitled to receive upon such dividend, distribution,
subdivision, combination, reclassification or recapitalization in exchange for
the aggregate exercise price which would have been required to be paid by the
Warrantholder.  Any adjustment required by this subsection (a) shall be made
each time an event listed in this subsection (a) shall occur.
 
(b) No adjustment in the Exercise Price Per Share shall be required unless such
adjustment would require an increase or decrease of at least five cents ($.05)
in such price; provided, however, that any adjustment which by reason of this
subsection (c) is not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations under this Section
3.01 shall be made to the nearest cent or to the nearest one-hundredth of a
share, as the case may be.
 
(c) If at any time, as a result of any adjustment made pursuant to subsection
(a) of this Section 3.01, the Warrantholder shall become entitled to receive any
securities of the Company other than Common Stock, thereafter the number of such
securities so receivable upon exercise of any Warrant shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Common Stock contained in this
Section 3.01.
 
(d) If, as a result of an adjustment made pursuant to this Article III, the
Warrantholder shall become entitled to receive shares of two or more classes of
capital stock or shares of Common Stock and other securities of the Company
(other than as may be contemplated by this Warrant), the Board of Directors
(whose determination shall be conclusive and shall be described in a written
notice to the Warrantholder promptly after such adjustment) shall determine in
good faith the allocation of the adjusted per share price between or among such
shares or classes of capital stock or shares of Common Stock and of other
securities, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
Section 3.02. Notice of Adjustment.  Whenever the number of shares purchasable
hereunder or the Exercise Price Per Share is adjusted as herein provided, the
Company shall prepare and deliver to the Warrantholder a certificate signed by
its President or a Vice President and by its Treasurer or Secretary, setting
forth the adjusted number of shares purchasable upon exercise of this Warrant,
and the Exercise Price of such securities after such adjustment, setting forth a
brief statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.
 
Section 3.03. No Adjustment for Dividends.  No adjustment in respect of any cash
dividends shall be made during the term of this Warrant or upon the exercise of
this Warrant.
 
Section 3.04. Preservation of Purchase Rights in Certain Transactions.  In case
of any capital reorganization, or any consolidation or merger to which the
Company is a party, or in case of any sale or conveyance to another entity of
all or substantially all of the assets of the Company, or in the case of any
statutory exchange of securities with another entity (including any exchange
effected in connection with a merger of another corporation into the Company),
the Warrantholder shall have the right thereafter to receive on the exercise of
this Warrant the kind and amount of securities, cash or other property which the
Warrantholder would have owned or have been entitled to receive immediately
after such reorganization, consolidation, merger, exchange, sale or conveyance
if this Warrant had been exercised immediately prior to the effective date of
such reorganization, consolidation, merger, exchange, sale or conveyance and in
any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Article III with respect to the
rights and interests thereafter of the Warrantholder to the end that the
provisions set forth in this Article III shall thereafter correspondingly be
made applicable, as nearly as may reasonably be possible, in relation to any
shares of stock or other securities or property thereafter deliverable on the
exercise of this Warrant.  The provisions of this Section 3.04 shall similarly
apply to successive reorganizations, consolidations, mergers, exchanges, sales
or conveyances which occur prior to the exercise, repurchase or expiration of
this Warrant.  The issuer of any shares of capital stock or other securities or
property thereafter deliverable on the exercise of this Warrant shall be jointly
and severally liable for all of the agreements and obligations of the Company
hereunder.
 
Section 3.05. Form of Warrant After Adjustments.  The form of this Warrant need
not be changed because of any adjustments in the Exercise Price Per Share or the
number or kind of shares or other securities purchasable hereunder.
 
ARTICLE IV
 
Other Provisions Relating
to Rights of Warrantholder


Section 4.01. No Rights as Stockholders; Notice to Warrantholder.  Nothing
contained in this Warrant shall be construed as conferring on the Warrantholder
in its position as such or upon its transferees the right to vote or to receive
dividends or to consent or to receive notice as a stockholder in respect of any
meeting of stockholders for the election of directors of the Company or of any
other matter, or any other rights whatsoever as stockholders of the Company.
 
 
 

--------------------------------------------------------------------------------

 
Section 4.02. Lost, Stolen, Mutilated or Destroyed Warrants.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may in its reasonable discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination and tenor as, and in substitution for, this
Warrant.
 
Section 4.03. No Fractional Shares.  Anything contained herein to the contrary
notwithstanding, the Company shall not be required to issue any fraction of a
share in connection with the exercise of this Warrant, and in any case where the
Warrantholder would, except for the provisions of this Section 4.04, be entitled
under the terms of this Warrant to receive a fraction of a share upon the
exercise of this Warrant, the Company shall, upon the exercise of this Warrant
and receipt of the Exercise Price Per Share, issue the smaller number of whole
shares purchasable upon exercise of this Warrant and shall make an equitable
cash adjustment in respect of such fraction of a share to which the
Warrantholder would otherwise be entitled.
 
ARTICLE V
 
Treatment of Warrantholder


Prior to due presentment for registration or transfer of all or any portion of
this Warrant in compliance with Section 6.02 hereof, the Company may deem and
treat the Warrantholder as the absolute owner of this Warrant (notwithstanding
any notation of ownership or other writing hereon) for all purposes and shall
not be affected by any notice to the contrary.  Upon such due presentment, the
Company shall register the transfer and the assignee on its books and records.


ARTICLE VI
 
Split-Up, Combination.
Exchange and Transfer of Warrants


Section 6.01. Split-Up, Combination, Exchange and Transfer of Warrants. Subject
to the provisions of Section 6.02 hereof, this Warrant may be split up, combined
or exchanged for another Warrant or Warrants containing the same terms to
purchase a like aggregate number of shares of Common Stock.  If the
Warrantholder desires to split up, combine or exchange this Warrant, it shall
make such request in writing delivered to the Company and shall surrender to the
Company this Warrant and any other Warrant to be so split up, combined or
exchanged.  Upon any such surrender for a split up, combination or exchange, the
Company shall execute and deliver to the person entitled thereto a Warrant or
Warrants, as the case may be, as so requested.  The Company shall not be
required to effect any split up, combination or exchange which will result in
the issuance of a Warrant entitling the Warrantholder to purchase upon exercise
a fraction of a share of Common Stock.  The Company may require such
Warrantholder to pay a sum sufficient to cover any tax or governmental charge
that may be imposed in connection with any split up, combination or exchange of
Warrants.  This Warrant may be transferred by a Holder in whole or in part, at
any time and from time to time, subject to the restrictions set forth in Section
6.02.
 
 
 

--------------------------------------------------------------------------------

 
Section 6.02. Restrictions on Transfer.  Neither this Warrant nor any of the
shares of Common Stock issuable upon the exercise hereof may be sold,
hypothecated, assigned or transferred (any such action, a "Transfer"), unless
(i) the Company has received from counsel satisfactory to the Company an opinion
reasonably satisfactory to the Company that such Transfer may be made without
compliance with the registration provisions of the Securities Act or any other
applicable securities law and that the proposed Transfer may be made without
violation of the Securities Act or any other applicable securities law, or (ii)
a registration statement filed by the Company covering the securities to be
Transferred is in effect under the Securities Act and all other applicable
securities laws.
 


ARTICLE VII
 
Securities Laws Compliance Procedures


Section 7.01. Securities Laws Compliance Procedures. Warrantholder represents
and acknowledges that (i) he or she knows, or has had the opportunity to
acquire, all information concerning the business, affairs, financial condition
and prospects of the Company which it deems relevant to making a fully informed
decision regarding the consummation of the transactions contemplated hereby and
(ii) it has been supplied with copies of the Company's latest annual report on
Form 10-K, the Company's latest quarterly report on Form 10-Q, the Company's
latest proxy statement, and the Company's latest annual report to
stockholders.  Without intending any limitation on the generality of the
foregoing, Warrantholder understands and acknowledges that neither the Company
nor anyone acting on its behalf has made any representations or warranties other
than those contained herein respecting the Company or the future conduct of
Company's business and Warrantholder has not relied upon any representations or
warranties other than those contained herein in the belief that they were made
on behalf of the Company.
 
Section 7.02. No Registration Obligation. Warrantholder understands and
acknowledges that neither this Warrant nor any of the shares issuable upon
exercise of this Warrant have been registered under the Securities Act or any
state securities law and that the Company has no obligation to effect any such
registration.
 
ARTICLE VIII
 
Other Matters
 
Section 8.01. Expenses of Transfer.  The Company shall from time to time
promptly pay, subject to the provisions of Section 6.01 and subsection (d) of
Section 2.02, all documentary, stamp, transfer or other transactional taxes that
may be imposed upon the Company in respect to the issuance or delivery of
securities issuable upon the exercise of this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
Section 8.02. Successors and Assigns.  All the covenants, obligations and
provisions of this Warrant by or for the benefit of the Company and the
Warrantholder shall also bind and inure to the benefit of their respective
successors and assigns hereunder.
 
Section 8.03. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the law of
conflicts.
 
Section 8.04. Severabilitiy.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provisions in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.
 
Section 8.05. Integration/Entire Agreement.  This Warrant is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  This Warrant supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
 
Section 8.06. Notices.  Notice or demand pursuant to this Warrant to be given or
made shall be sufficiently given or made if sent by registered or certified
mail, postage prepaid, or by overnight courier, addressed, until another address
is designated in writing by the intended recipient in the manner set forth in
this Section 8.06, as follows:
 
As to Company:
Theater Xtreme Entertainment Group, Inc.
 
250 Corporate Blvd, Suite E
 
Newark, DE  19702
 
Attn: Chief Financial Officer
   
As to Warrantholder:
         



Section 8.07. Headings.  The headings herein have been inserted for convenience
of reference only and are not part of this Warrant and shall not affect the
interpretation thereof.
 
IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of the
day and year first above written.


THEATER XTREME ENTERTAINMENT GROUP, INC.





 
By:
/s/ Scott R. Oglum
 
Name:
Scott R. Oglum
 
Title:
CEO

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT






(To be executed only upon assignment of Warrant Certificate)






For value received, _______________ hereby sells, assigns and transfers unto
_____ the within Warrant No. _______, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint ___________
attorney, to transfer the said Warrant Certificate on the books of
___________________________, Inc. with respect to the number of shares set forth
below, with full power of substitution in the premises:


Name(s)
of Assignee(s)
Address
No.
of Shares
Taxpayer
Identification No.
               





If this Assignment shall not be for the right to purchase all the shares under
the Warrant, a new Warrant shall be issued in the name of the undersigned for
the remaining balance of such shares.


Name: __________________________
Name: ____________________________
Address: _________________________
Address: __________________________
                 _________________________
                 _________________________
   
Signature_________________________
Signature __________________________
     
Note:
The above signature(s) should correspond exactly with the name on the first page
of this Warrant.  If the Warrant is in more than one name, all holders must
sign.







Dated: ___________________, ____

 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION FORM
(To be executed upon exercise of Warrant)




To:
Theater Xtreme Entertainment Group, Inc.
 
250 Corporate Boulevard Suite, E&F
 
Newark, DE  19702
 
ATTN: CFO



The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant No. __________ for, and to purchase
thereunder, __________* shares of Common Stock as provided for therein, and
tenders herewith payment of the purchase price in full in the form of a
certified or official bank check in the amount of $_____________


The undersigned understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Act") or under any state securities
law, and the Company is under no obligation to do so.  The undersigned
understands that the Shares may not be resold or otherwise transferred in the
absence of such applicable registrations or exemptions from the registration
requirements.  The undersigned understands that it may have to hold the Shares
for the indefinite future.  The undersigned understands that the Shares are
"restricted securities" within the meaning of Rule 144 promulgated under the Act
and the Company has no obligation to make any information available or to file
any reports to permit sales to be made under such rule.


The undersigned represents and warrants to the Company that it (a) has been
advised and understands that the Shares may not be transferred without
compliance with all applicable Federal and state securities laws; and (b) has
had all material information about the Company's business and financial
condition made available to it prior to exercise of the Warrant, and that it was
afforded the opportunity to ask questions of and receive answers from the
officers and directors of the Company with respect to the Company's business
affairs and prospects.


The undersigned represents and warrants that it is acquiring the Shares for its
own account as principal for investment and not with a view to resale or
distribution, and that it has such knowledge and experience in financial and
business matters as will enable it to evaluate the merits and risks of the
proposed investment in the Shares.


The undersigned understands that the Share certificate shall bear a restrictive
legend with respect to the transferability of the Shares.


Please issue a certificate or certificates for such shares of Common Stock in
the name of _____________ with an address of ____________ in the following
denominations:


 
 

--------------------------------------------------------------------------------

 



Number of Certificate(s)
Shares Evidenced by
Each Certificate

Total
         
____________
Total
 
____________





Name: _____________________
Name:____________________________
Address: ___________________
Address: __________________________
Taxpayer Identification No.____
Taxpayer Identification No.___________
Signature ___________________
Signature __________________________
     
Note:
The above signature(s) should correspond exactly with the name on the first page
of this Warrant.  If the Warrant is in more than one name, all holders must
sign.


 
*If such number of shares shall not be all the shares of Common Stock
purchasable under the within Warrant Certificate, a new Warrant Certificate
shall be issued in the name of the undersigned for the balance remaining of the
shares of Common Stock purchasable thereunder.








Dated: ____________, ____



--------------------------------------------------------------------------------
